—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered August 13, 2001, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
Defendant’s request for a justification charge was properly denied. Viewing the evidence in the light most favorable to defendant, there was no reasonable view of the evidence to support such a charge (see People v Cox, 92 NY2d 1002 [1998]). Although a defendant is entitled to raise inconsistent defenses (see People v Butts, 72 NY2d 746, 750 [1988]), in this case the justification defense was not merely inconsistent with the testimony of defendant and his witnesses. Such a defense would have required the jury to speculate as to a sequence of events not supported by any of the testimony presented by either side. In any event, even under such a speculative version of the facts, defendant would still not have been justified in using deadly physical force.
*67After suitable inquiry, the court properly adjudicated defendant a persistent violent felony offender. The record of the 1996 plea and sentencing proceedings demonstrates that defendant’s plea was voluntary, that he was not impaired by any medication, and that he received effective assistance of counsel (see People v Harris 61 NY2d 9, 15 [1983]; People v Rodriguez, 302 AD2d 317 [2003]).
We perceive no basis for reducing defendant’s sentence. Concur — Buckley, P.J., Mazzarelli, Rosenberger, Friedman and Marlow, JJ.